Citation Nr: 0936600	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether an overpayment of VA compensation benefits in the 
calculated amount of $3,029.00 was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Little 
Rock, Arkansas that the Veteran had received an overpayment 
of VA compensation benefits in the amount of $3,029.00.  The 
Veteran subsequently perfected an appeal as to the validity 
of that debt.  

Although the Veteran requested a videoconference hearing 
before the Board, he failed to attend his hearing scheduled 
for April 2009.  His request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the Veteran was in receipt of additional VA 
compensation benefits for his dependent spouse, S.S.G., 
effective December 1, 1986.  In March 2005, the RO received a 
completed "Status of Dependents Questionnaire" from the 
Veteran in which he indicated that he had been married to 
R.J.G. since March [redacted], 2000.  Thereafter, in February 2006, 
the RO proposed to remove S.S.G. as a dependent spouse 
effective February 1, 1996, thereby reducing the Veteran's 
rate of compensation as of the same date.  It also proposed 
that R.J.G. not be added as a dependent spouse until April 1, 
2005.  In response to this proposed reduction, the Veteran 
submitted a copy of his divorce decree with S.S.G. which 
demonstrated that their marriage was dissolved on December [redacted], 
1999.  In November 2006, the RO notified the Veteran that 
S.S.G. was removed from his award effective January 1, 2000, 
and that R.J.G. was added to his award effective April 1, 
2005.  In light of the fact that the Veteran had already been 
paid additional compensation for a dependent spouse for the 
period between January 1, 2000, and April 1, 2005, an 
overpayment of $3,029.00 was created.  

The Veteran has challenged the validity of the creation of 
the overpayment of VA compensation benefits in the calculated 
amount of $3,029.00.  Pertinent to this appeal, he does not 
dispute the amount of the overpayment; rather, he disputes 
the circumstances that led to the creation of the 
overpayment.  Specifically, the Veteran asserts that he 
notified VA of his marriage to R.J.G. in July 2001, and not 
in March 2005 as the RO concluded.  In this regard, he 
indicated on his Substantive Appeal that he contacted someone 
within the Veterans Health Administration (VHA) in Little 
Rock, Arkansas in May 2001 after he relocated to Arkansas 
from Illinois for the purpose of transferring his health care 
benefits.  Upon VA's request, he completed and returned an 
"Application for Health Benefits" (VA Form 10-10EZ) on July 
25, 2001; such form included a section regarding dependent 
information in which he listed R.J.G. as his current spouse.  
He contends that he subsequently received a letter from the 
VA on September 6, 2001, informing him of his enrollment at 
the Mountain Home Community-Based Outpatient Center (CBOC).  
See VA Form 9 received June 16, 2007.  

In order to ensure that all due process requirements are 
fully satisfied, the Board is of the opinion that a remand is 
needed to search for any VA health care enrollment forms, 
including VA Form 10-10EZ, received by the VA between March 
2000 and March 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any VA health care enrollment forms 
(including VA Form 10-10EZ) received by 
the VA between March 2000 and March 2005.  
In requesting these records, the agency of 
original jurisdiction should contact all 
appropriate agencies/facilities, 
including, but not necessarily limited to, 
the VHA, the VA Medical Centers in Little 
Rock and North Little Rock, and the 
Mountain Home CBOC.  Any efforts to obtain 
these records should be documented in the 
claims file, including any response, 
negative or positive.  Requests must 
continue until the agency of jurisdiction 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



